Citation Nr: 0830840	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-00 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 10 percent 
for residuals of an arthrotomy and degenerative arthritis of 
the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for residuals of arthrotomy and degenerative 
arthritis of the left knee. 

The veteran testified before the Board sitting at the RO in 
May 2008.  A transcript of the hearing is associated with the 
claims file. 


FINDING OF FACT

The range of motion of the veteran's left knee is limited to 
120 to 125 degrees flexion and 10 degrees extension with X-
ray and magnetic resonance image indications of degenerative 
arthritis.  Post-meniscectomy imaging showed cartilage 
deficits with effusion into the joint.  The veteran 
experiences constant knee pain with swelling, weakness, 
interference with sleep, progressive difficulty in 
ambulation, and the need to take precautions in his daily 
activities to avoid falls.    


CONCLUSIONS OF LAW

The criteria for an increased rating in excess of 10 percent 
for residuals of an arthrotomy manifested by limitation of 
motion in extension and degenerative arthritis of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2007).

The criteria for a separate 20 percent rating for residuals 
of an arthrotomy manifested by cartilage deficits is 
warranted for the entire period of time covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

In correspondence in January 2006, the RO provided notice of 
the types of evidence that would be considered to show that 
his service-connected disorder had become more severe and 
explained the obligations of VA and the veteran in obtaining 
the evidence.  The notice did not provide a general 
description of the testing used to determine the ratings or 
request that the veteran provide evidence of the impact of 
his disabilities on his occupation and daily activity.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

Here, the RO provided an adequate notice in May 2008, after 
the initial decision on the claim.  That notice provided 
information concerning how VA determines the disability 
rating.  The letter did not provide information regarding the 
assignment of effective dates but that notice had already 
been provided in a letter from the RO dated in June 2006.  

In May 2008, the veteran stated in writing that he had no 
further evidence to submit at the time but later provided 
oral testimony regarding this claim at a Board hearing.  He 
described the impact of his disability on his occupation and 
daily activities and provided reasons why certain medical 
observations were more representative of his level of 
disability.  The Board concludes that the presumption of 
prejudice has been rebutted by the veteran's testimony that 
showed actual knowledge of the requirements for higher 
ratings.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination and outpatient treatment records.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The veteran served as a U.S. Navy submariner.  He underwent 
left knee surgery during service and contends that the 
residuals of surgery and symptoms of degenerative arthritis 
of the left knee are more severe than are contemplated by the 
current rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Disability of the knee may be rated on the basis of 
limitation of motion.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  A 10 percent rating is warranted when extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
normal range of knee motion for VA purposes is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (2007).

Degenerative arthritis, confirmed by X-ray, will be rated on 
the basis of limitation of motion.  When limitation of motion 
is noncompensable, a rating of 10 percent is for application 
for each major joint affected by the limitation of motion.  
Any limitation of motion must be confirmed by findings such 
as swelling muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Recurrent subluxation or lateral instability warrants a 10 
percent rating if slight, 20 percent if moderate, and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Symptoms related to the removal of cartilage warrant a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

Genu recurvatum, ankylosis, and impairment of the tibia and 
fibula are not indicated in this case.  Thus, those 
particular criteria do not apply.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262, 5263 (2007).

The RO received the veteran's claim for an increased rating 
in December 2005. The Board notes that the veteran also has 
separate service connection and a 20 percent rating for 
degenerative arthritis and residuals of a fracture of the 
left ankle.  

Service medical records showed that the veteran underwent a 
left knee medial meniscectomy in October 1966.  The veteran 
was returned to full duty and completed his obligated 
service.  In a June 1968 discharge physical examination, a 
military physician noted that the veteran continued to 
experience pain and pressure in the patella area of the left 
knee.  In June 1970, the RO granted service connection for 
residuals of the left knee surgery, rated as 10 percent 
disabling under Diagnostic Code 5259 for symptoms resulting 
from removal of cartilage.  

In January 1998, a private orthopedic physician noted that 
the veteran injured his left knee two months earlier while at 
work as an elevator repair technician but had been 
asymptomatic prior to the injury.  One month after the 
injury, the veteran underwent another partial medial and 
lateral meniscectomy, chondroplasty, and removal of a loose 
body.  The physician also noted that the veteran had a lax 
anterior cruciate ligament.  In March 1998, the physician 
noted that the veteran returned to work with no pain, 
limitation of motion, or recommendations for further surgery 
or therapy. 

In September 2002, a VA physician noted that the veteran 
reported experiencing so much left knee and ankle pain that 
he was barely able to continue functioning and that his 
private physician recommended a total knee replacement.  On 
examination, the physician noted a range of motion of 145 
degrees flexion and zero degrees extension with no crepitus 
or instability.  There was no additional limitation of motion 
on repetition.  The veteran was unable to squat due to pain.  
An X-ray revealed degenerative changes with marked narrowing 
of the joint space and osteophyte formation with no effusion.  
The physician diagnosed moderately severe degenerative 
arthritis of the left knee.  In October 2002, the RO 
continued a rating of 10 percent under the criteria of 
Diagnostic Code 5010 for traumatic arthritis.  

In February 2004, the veteran underwent an examination and 
functional assessment performed for the Social Security 
Administration (SSA).  The examiner noted the veteran's 
reports of pain exacerbation when bending, lifting, 
squatting, sitting, or climbing.  Range of motion was normal 
but there was some atrophy of the left calf muscle that the 
examiner attributed to a service-connected left ankle 
disability.  The veteran limped as a consequence of the ankle 
disability but did not use any supportive devices.  The 
examiner noted that the veteran was capable of standing, 
walking, or sitting for 6 hours of an 8 hour workday and was 
able to lift or carry loads of 10 to 20 pounds.  SSA granted 
disability benefits for arthropathy and arthritis of multiple 
joints, including the service-connected left knee and ankle 
and nonservice-connected right hip and bilateral shoulders. 

In October 2005, a VA physician noted the veteran's reports 
of increased left knee pain and difficulty in climbing stairs 
with pain flare-ups and swelling after extended walking or on 
cold, damp days.  The veteran also reported a feeling of a 
loose body in the joint and occasional "giving out" of the 
knee but no locking.  The veteran walked with an abnormal 
gait, used an elastic knee brace, and occasionally used a 
cane for additional support.  The veteran retired from his 
occupation two years earlier but reported no loss of ability 
to perform other daily activities.  Although the physician 
did not review the claims file, he summarized the history of 
the veteran's left knee disability that is substantially 
consistent with the record.  On examination, the physician 
noted a range of motion of 120 degrees flexion and minus 7 
degrees extension limited by pain but not additionally 
limited by repetitive motion.  He also stated that the knee 
displays 7 degrees of flexion contracture.  There was no 
weakness, fatigue, incoordination, or lack of endurance.  
There was minimum crepitation and no indication of 
instability, but there was a minor loss of muscle strength. A 
concurrent X-ray revealed joint narrowing and osteophytic 
spurs. 

VA outpatient treatment records from September 2004 to July 
2005 showed that the veteran continued to experience left 
knee pain and swelling.  He was unable to squat or walk 
extended distances.  Examiners noted crepitation of the joint 
but no misalignment or effusion.  They prescribed medication 
and advised the application of ice and rest.       

In February 2006, a VA physician noted the veteran's reports 
of increased pain, swelling, stiffness, and occasional 
"giving way" of the left knee with daily flare-up pain when 
the veteran must restrict his level of activity.  He reported 
that he must lay prone to don socks.  In a separate 
statement, the veteran noted that he also used a stool in the 
shower because he was unable to support his full weight on 
the left leg and that he experienced insomnia because of knee 
pain.  He continued to wear an elastic support bandage.  The 
physician noted crepitus on motion but no heat or swelling of 
the joint at the time of examination.  Range of motion was 
125 degrees flexion with a 10 degree flexion contracture and 
pain on motion.  Repetitive motion resulted in increased pain 
but no further weakness, fatigue, incoordination, or lack of 
endurance.  There was no indication of ligamentous 
instability or palpable loose bodies.  The physician referred 
to a magnetic resonance image obtained shortly after the 
examination in 2005 that showed degenerative changes, 
chrondromalacia, menicus tears, and moderate effusion into 
the left knee joint.  A report of the clinical interpretation 
of this study is not of record.   

VA outpatient treatment records from July 2005 to March 2008 
showed that the veteran continued to be prescribed medication 
for knee and ankle pain.  In December 2005 an examiner noted 
a range of motion of 10 to 125 degrees with no effusion, 
although there is no record of concurrent imaging studies.  
Examiners provided the veteran with a brace to improve 
stability but the veteran later reported that it was of 
little benefit.  The combined symptoms of the left knee and 
ankle included swelling, weakness, and progressive difficulty 
in ambulation.  Examiners noted that the veteran refused 
further intervention with surgery or orthotics.

In a May 2008 Board hearing, the veteran stated that he had 
not experienced falls but that he felt his knee was unstable 
and that he negotiated stairs backwards to prevent putting 
weight on the knee.  The veteran's spouse also stated that 
the veteran took precautions in his daily activities because 
of a fear of falls.  The veteran reported that he could no 
longer work, dance, or go out on his boat and that his 
performance playing golf was reduced by the loss of function 
of the knee.  The veteran contended that the evaluations of 
his primary care physician should be given greater weight 
because those encounters were more frequent and detailed than 
the encounters with compensation and pension examiner.   

As a preliminary matter, the Board concludes that the VA 
examinations for the period of time covered by this appeal 
showed substantially consistent evaluations of the symptoms 
associated with the veteran's left knee disability.  All 
examiners noted the veteran's reports of an increasing level 
of discomfort and impact on the veteran's functional 
capacity.  

The Board first concludes that a rating in excess of 10 
percent rating for left knee arthrotomy residuals manifested 
by limitation of extension and by arthritis is not warranted 
for the entire period covered by this appeal.  Range of 
flexion of the left knee is to 120-125 degrees but extension 
is limited to 10 degrees.  Therefore, a rating of 10 percent 
is warranted for compensable limitation of extension under 
Diagnostic Code 5261, and the rating provisions under 
Diagnostic Codes 5003 and 5010 are no longer applicable.  A 
higher rating is not warranted because flexion is not limited 
to 45 degrees and extension is not limited to at least 15 
degrees.  

The Board concludes, however, that a separate 20 percent 
rating is warranted for disability caused by damaged 
cartilage.  The veteran was previously rated under Diagnostic 
Code 5259 for symptomatic removal of cartilage. The rating 
criteria do not provide a description of how symptomatic the 
veteran must be to warrant a 10 percent evaluation.  However, 
there is evidence of a prior meniscectomy in service and 
again in 1998.  The veteran was symptomatic in that he 
complained of pain, swelling, and weakness as evidenced in 
the VA treatment records.  However, the Board concludes that 
a higher rating of 20 percent for cartilage deficits under 
Diagnostic Code 5258 is warranted for the entire period 
covered by this appeal because magnetic resonance imaging 
obtained in October 2005 showed moderate effusion into the 
joint, and the veteran has consistently reported pain in the 
joint.  A higher rating for cartilage deficit is not 
available and to assign a separate rating under Diagnostic 
Code 5259 would constitute impermissible pyramiding as the 
same symptoms would be used to assess disability under two 
separate codes.  38 C.F.R. § 4.14 (2007). 

Finally, the Board concludes that an additional rating is not 
warranted under Diagnostic Code 5257 for instability of the 
left knee.  In examinations in 2005 and 2006 and in his Board 
hearing in 2008, the veteran and his spouse reported that he 
experienced episodes of the left knee "giving way," use of 
a stool in the shower, occasional use of a cane and other 
precautions to prevent falls.  The Board notes that none of 
the examiners made clinical observations of lateral 
instability on examination.  While a December 2005 VA 
outpatient record notes that the veteran wears a knee brace 
for stability, just a few months later, a VA examiner 
specifically stated that there was no lateral instability.  
While the veteran is competent to state that his knee gives 
way, he is not competent to provide the etiology of that 
giving way.  In this case, no objective evidence of 
instability is of record in connection with the present claim 
for an increased rating.  In addition, the veteran's 
complaints of giving way are considered part of the 
symptomatology for the separate 20 percent rating assigned 
above.  

Further, the Board notes that there is also no indication 
that the left knee disorder  has necessitated frequent 
periods of hospitalization or has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board concludes that the criteria for submission for 
assignment of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The weight of the evidence demonstrates that the veteran's 
current left knee disorder warrants a separate rating of 20 
percent, based on the symptomatology and signs exhibited by 
the veteran, for the entire period covered by this appeal.  
However, a rating in excess of 10 percent for the symptoms of 
arthritis and limitation of motion is not warranted for any 
period of time covered by this appeal.  38 C.F.R. § 3.41a, 
Diagnostic Codes 5258, 5261.  

.   
ORDER

A rating in excess of 10 percent for residuals of an 
arthrotomy of the left knee with degenerative changes is 
denied.  

A separate rating of 20 percent for residuals of an 
arthrotomy of the left knee manifested by cartilage deficits 
is granted, for the entire period of time covered by this 
appeal, subject to the legal criteria governing the payment 
of monetary benefits.
 


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


